               Case 18-12491-CTG               Doc 2505        Filed 09/21/21         Page 1 of 11




                          THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               : Chapter 11
In re:                                                         :
                                                               : Case No. 18-12491 (CTG)
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :
                                                               : (Jointly Administered)
Debtors.                                                       :
                                                               :
---------------------------------------------------------------x
                          2
            AMENDED NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
              ZOOM HEARING ON SEPTEMBER 22, 2021 AT 10:00 A.M. (ET)

      THIS HEARING WILL BE HELD BY VIDEO VIA ZOOM. BOTH VIDEO AND AUDIO
         WILL BE THROUGH ZOOM [NO COURTCALL]. ALL PARTICIPANTS MUST
    REGISTER PRIOR TO THE HEARING AT THE LINK PROVIDED BELOW. THE COURT
    IS ASKING ALL PARTIES TO REGISTER NO LATER THAN TUESDAY, 9/21/21 AT 4:00
                                      P.M.

                                           REGISTRATION LINK:

https://debuscourts.zoomgov.com/meeting/register/vJItcO2hrjwiGSeGXOrClzJBPwHakvdY9VU

                              YOU MUST USE YOUR FULL NAME WHEN
                                     LOGGING INTO ZOOM

1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, Inc., 50 California
Street, Suite 1900, San Francisco, CA 94111.
2
    Amended items appear in bold.



EAST\184790965.5
             Case 18-12491-CTG       Doc 2505      Filed 09/21/21    Page 2 of 11




MATTERS BEING WITHDRAWN:

1.     Debtors’ Motion Pursuant to Section 365 for Entry of an Order Assuming Certain
       Executory Contracts and Granting Related Relief [D.I. 2097; Filed 9/30/20].

       Response Deadline: October 14, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Certification of Counsel Regarding Order Authorizing Debtors to Assume Certain
               Executory Contracts with Change Healthcare Technologies, LLC and Granting
               Related Relief [D.I. 2228; Filed 12/8/20].

       B.      Order Authorizing Debtors to Assume Certain Executory Contracts with Change
               Healthcare Technologies, LLC and Granting Related Relief [D.I. 2229; Filed
               12/9/20].

       Responses Received:

       A.      Oracle's Limited Objection and Reservation of Rights to Motion to Assume Certain
               Executory Contracts [D.I. 2190; Filed 11/11/20].

       Status: This matter is now moot with respect to Oracle America, Inc. and the Reorganized
       Debtors intend to file a Notice of Withdrawal reflecting same.

MATTERS BEING ADJOURNED:

2.     Liquidating Trustee's Motion to Compel Compliance with the Order Approving Sale of the
       Silver Lake Assets to LADMC and Granting Related Relief [D.I. 2276; Filed 1/20/21].

       Response Deadline: February 3, 2021 at 4:00 p.m. (ET). Extended to March 15, 2021 at
       4:00 p.m. (ET).

       Related Documents:

       A.      Declaration of Donna Lee Talbot in Support of Liquidating Trustee’s Motion to
               Compel Compliance with the Order Approving Sale of the Silver Lake Assets to
               LADMC and Granting related Relief [D.I. 2277; Filed 01/20/21].

       B.      Declaration of Stuart M. Brown in Support of Liquidating Trustee’s Motion to
               Compel Compliance with the Order Approving Sale of the Silver Lake Assets to
               LADMC and Granting related Relief [D.I. 2278; Filed 01/20/21].

       Responses Received: None.



                                               2
EAST\184790965.5
             Case 18-12491-CTG        Doc 2505      Filed 09/21/21     Page 3 of 11




       Status: This matter is being adjourned to allow the parties to work on resolving the issues
       without Court intervention.

3.     First Omnibus Objection (Non-Substantive) of the Liquidating Trustee to Certain
       Duplicate Claims [D.I. 2297; Filed 3/8/21].

       Response Deadline: March 22, 2021 at 4:00 p.m. (ET). Extended for Surgical Program
       Development, LLC to April 23, 2021 pending discussions to resolve and will be adjourned
       to a future date.

       Related Documents:

       A.      Certification of Counsel Regarding First Omnibus Objection (Non-Substantive) of
               the Liquidating Trustee to Certain Duplicate Claims [D.I. 2352; Filed 4/26/21].

       B.      Order Sustaining First Omnibus Objection (Non-Substantive) of the Liquidating
               Trustee to Certain Duplicate Claims [D.I. 2366; Filed 5/3/21].

       Responses Received: None.

       Status: An order was entered for this matter, however the objection to the claim of
       Surgical Program Development, LLC is adjourned while the parties continue to work
       towards resolution.

4.     Sixth Omnibus Objection (Substantive) of the Liquidating Trustee to Certain: (I) No
       Liability Claims, (II) Duplicative or Otherwise Redundant Claims, (III) Misclassified
       Claims, (IV) Overstated Claims, and (V) Misclassified and Overstated Claims [DI 2380;
       Filed 5/17/21].

       Response Deadline: June 1, 2021 at 4:00 p.m. (ET).

       Related Documents:

       A.      Notice of Submission of Proof of Claim re Sixth Omnibus Objection (Substantive)
               of the Liquidating Trustee to Certain: (I) No Liability Claims, (II) Duplicative or
               Otherwise Redundant Claims, (III) Misclassified Claims, (IV) Overstated Claims,
               and (V) Misclassified and Overstated Claims [D.I. 2385; Filed 5/21/21].

       B.      Notice of Withdrawal of Sixth Omnibus Objection (Substantive) of the Liquidating
               Trustee to Certain: (I) No Liability Claims, (II) Duplicative or Otherwise
               Redundant Claims, (III) Misclassified Claims, (IV) Overstated Claims, and (V)
               Misclassified and Overstated Claims, Solely as It Relates to the Claims of Stanley
               Grabish and Richard Cohen [D.I. 2394; Filed 6/15/21].




                                                3
EAST\184790965.5
             Case 18-12491-CTG        Doc 2505      Filed 09/21/21     Page 4 of 11




       C.      Certification of Counsel Regarding Sixth Omnibus Objection (Substantive) of the
               Liquidating Trustee to Certain: (I) No Liability Claims, (II) Duplicative or
               Otherwise Redundant Claims, (III) Misclassified Claims, (IV) Overstated Claims,
               and (V) Misclassified and Overstated Claims [DI 2397; Filed 6/21/21].

       D.      Order Sustaining Sixth Omnibus Objection (Substantive) of the Liquidating
               Trustee to Certain: (I) No Liability Claims, (II) Duplicative or Otherwise
               Redundant Claims, (III) Misclassified Claims, (IV) Overstated Claims, and (V)
               Misclassified and Overstated Claims [DI 2399; Filed 6/22/21].

       Responses Received:

       A.      Response of Southland Management Group, Inc. to the Liquidating Trustee’s Sixth
               Omnibus Objection (Substantive) to Certain: (I) No Liability Claims, (II)
               Duplicative or Otherwise Redundant Claims, (III) Misclassified Claims, (IV)
               Overstated Claims, and (V) Misclassified and Overstated Claims [2391; Filed
               6/1/21]

       Status: This matter is adjourned with respect to (i) Oracle America, Inc. and (ii) Southland
       Management Group, Inc. while the parties continue to work towards resolution.

MATTERS WITH CERTIFICATION OF COUNSEL (C.N.O./C.O.C.):

5.     Motion for (1) Allowance and Payment of Administrative Claim of KPC Promise Hospital
       of Wichita Falls, LLC, and (2) Estimation and Establishment of a Reserve for Payment of
       Administrative Claims of KPC Promise Hospital of Overland Park, LLC and KPC Promise
       Hospital of Dallas, LLC [D.I. 2160; Filed 10/30/20].

       Response Deadline: November 30, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Amended Notice of Motion for (1) Allowance and Payment of Administrative
               Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2) Estimation and
               Establishment of a Reserve for Payment of Administrative Claims of KPC Promise
               Hospital of Overland Park, LLC and KPC Promise Hospital of Dallas, LLC [D.I.
               2185; Filed 11/6/20].

       B.      Order Approving Stipulation for Adequate Protection Between Debtors and the
               United States of America [D.I. 197; Filed 12/3/18].

       C.      Order Approving Amended Stipulation For Adequate Protection between the
               Debtors and the United States of America [D.I. 332; Filed 12/19/18].

       D.      Schedules of Assets and Liabilities of Promise Wichita Falls [D.I. 640; Filed
               2/4/19].

                                                4
EAST\184790965.5
             Case 18-12491-CTG         Doc 2505     Filed 09/21/21     Page 5 of 11




       E.      Schedules of Assets and Liabilities of Promise Overland Park [D.I. 632; Filed
               2/4/19].

       F.      Schedules of Assets and Liabilities of Promise Dallas [D.I. 622; Filed 2/4/19].

       G.      Objection of the United States to Debtors Motion for Order (A) Authorizing and
               Approving Sale of Substantially All Assets of Certain of the Debtors Free and Clear
               of Liens, Claims, Interests, and Encumbrances, (B) Authorizing the Assumption
               and Assignment of Certain Executory Contracts and Unexpired Leases, and (C)
               Granting Related Relief [D.I. 809; Filed 2/22/19].

       H.      Declaration of Andrew Turnbull In Support of the Sale of the Select Assets and
               Remaining Assets [D.I. 813; Filed 2/25/19].

       I.      Transcript of Sale Hearing on February 26, 2020 [D.I. 822; Filed 2/26/19].

       J.      Order (I) Approving the Sale of Certain of the Debtors' Assets Free and Clear of all
               Liens, Claims, Encumbrances, and Interests (II) Authorizing the Assumption and
               Assignment of Certain Executory Contracts and Unexpired Leases, (III) Granting
               Related Relief (Remaining Assets) [D.I. 832; Filed 3/1/19].

       K.      Notice of Consummation of Sale and Filing of Amendment 1 to Asset Purchase
               Agreement [Strategic] [D.I. 1195; Filed 6/18/19].

       L.      Administrative Expense Proof of Claim filed by KPC Wichita Falls filed July 30,
               2020 – Claim No. 1742 Filed 7/30/20 [N/A].

       M.      Motion for (1) Allowance and Payment of Administrative Claim of KPC Promise
               Hospital of Wichita Falls, LLC, and (2) Estimation and Establishment of a Reserve
               for Payment of Administrative Claims of KPC Promise Hospital of Overland Park,
               LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2160; Filed 11/30/20].

       N.      Amended Notice of Motion for (1) Allowance and Payment of Administrative
               Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2) Estimation and
               Establishment of a Reserve for Payment of Administrative Claims of KPC Promise
               Hospital of Overland Park, LLC and KPC Promise Hospital of Dallas, LLC [D.I.
               2185; Filed 11/6/20].




                                                5
EAST\184790965.5
             Case 18-12491-CTG        Doc 2505     Filed 09/21/21    Page 6 of 11




       O.      Affidavit of Mailing of Natasha Otton Regarding Cover Sheet for Final Fee
               Application of Crowe LLP for Allowance of Compensation for Services Rendered
               and for Reimbursement of Expenses as Debtors Audit and Tax Advisors, Summary
               of Final Fee Application of Prime Clerk LLC, Administrative Advisor to the
               Debtors, for Compensation for Services and Reimbursement of Expenses for the
               Final Period from November 5, 2018 through September 30, 2020, Objection of
               Robert Michaelson of Advisory Trust Group, LLC, Solely in His Capacity as
               Liquidating Trustee of the Promise Healthcare Group Liquidating Trust, to Motion
               for (1) Allowance and Payment of Administrative Claim of KPC Promise Hospital
               of Wichita Falls, LLC, and (2) Estimation and Establishment of a Reserve for
               Payment of Administrative Claims of KPC Promise Hospital of Overland Park,
               LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2226; Filed 12/4/20].

       P.      Liquidating Trustee’s Subpoena to Peter R. Baronoff issued December 3, 2020
               [N/A].

       Q.      Notice of Rescheduled Hearing [D.I. 2256; Filed 12/22/20].

       R.      Motion of Liquidating Trustee of the Promise Healthcare Group Liquidating Trust
               for Leave to File a Sur-Reply in Further Support of Objection to Motion for (1)
               Allowance and Payment of Administrative Claim of KPC Promise Hospital of
               Wichita Falls, LLC, and (2) Estimation and Establishment of a Reserve for Payment
               of Administrative Claims of KPC Promise Hospital of Overland Park, LLC and
               KPC Promise Hospital of Dallas, LLC [D.I. 2252; Filed 12/22/20].

       S.      Affidavit of Mailing of Natasha Otton Regarding Motion of Liquidating Trustee of
               the Promise Healthcare Group Liquidating Trust for Leave to File a Sur-Reply in
               Further Support of Objection to Motion for (1) Allowance and Payment of
               Administrative Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2)
               Estimation and Establishment of a Reserve for Payment of Administrative Claims
               of KPC Promise Hospital of Overland Park, LLC and KPC Promise Hospital of
               Dallas, LLC and Notice of Rescheduled Hearing [D.I. 2259; Filed 12/30/20].

       T.      Liquidating Trustee’s Subpoena to Peter R. Baronoff issued December 30, 2020
               [N/A].

       U.      Notice of Filing of Joint Witness and Exhibit Lists for Hearing on Motion for (1)
               Allowance and Payment of Administrative Claim of KPC Promise Hospital of
               Wichita Falls, LLC, and (2) Estimation and Establishment of a Reserve for Payment
               of Administrative Claims of KPC Promise Hospital of Overland Park, LLC and
               KPC Promise Hospital of Dallas, LLC [T/B/D];




                                               6
EAST\184790965.5
             Case 18-12491-CTG       Doc 2505     Filed 09/21/21    Page 7 of 11




       V.      Certificate of No Objection Regarding Motion of Liquidating Trustee of the
               Promise Healthcare Group Liquidating Trust for Leave to File a Sur-Reply in
               Further Support of Objection to Motion for (1) Allowance and Payment of
               Administrative Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2)
               Estimation and Establishment of a Reserve for Payment of Administrative Claims
               of KPC Promise Hospital of Overland Park, LLC and KPC Promise Hospital of
               Dallas, LLC [D.I. 2265; Filed 01/06/21];

       W.      Joint Stipulation Regarding Appointment of Mediator Between Robert Michaelson
               and Defendants in Adversary Case No. 19-50776 [D.I. 2273; Filed 01/15/21].

       X.      Motion to Approve Settlement Among the Liquidating Trustee and Debtor
               Representative, KPC, the KPC Subsidiaries, Strategic, and Baronoff [D.I. 2463;
               Filed 8/12/21].

       Y.      Certificate of No Objection Regarding Motion to Approve Settlement Among the
               Liquidating Trustee and Debtor Representative, KPC, the KPC Subsidiaries,
               Strategic, and Baronoff [D.I. 2500; Filed 9/17/21].

       Z.      Order Approving Settlement Among the Liquidating Trustee and Debtor
               Representative, KPC, the KPC Subsidiaries, Strategic, and Baronoff [D.I. 2502;
               Filed 9/20/21].

       Responses Received:

       A.      Objection of Robert Michaelson of Advisory Trust Group, LLC, Solely in His
               Capacity as Liquidating Trustee of the Promise Healthcare Group Liquidating
               Trust, to Motion for (1) Allowance and Payment of Administrative Claim of KPC
               Promise Hospital of Wichita Falls, LLC, and (2) Estimation and Establishment of
               a Reserve for Payment of Administrative Claims of KPC Promise Hospital of
               Overland Park, LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2218; Filed
               11/30/20].

       B.      Reply of KPC Promise Hospital of Wichita Falls, LLC, KPC Promise Hospital of
               Overland Park, LLC, and KPC Promise Hospital of Dallas, LLC to Liquidating
               Trustee’s Objection to Motion for (1) Allowance and Payment of Administrative
               Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2) Estimation and
               Establishment of a Reserve for Payment of Administrative Claims of KPC Promise
               Hospital of Overland Park, LLC and KPC Promise Hospital of Dallas, LLC [D.I.
               2234; Filed 12/14/20].




                                              7
EAST\184790965.5
             Case 18-12491-CTG        Doc 2505      Filed 09/21/21    Page 8 of 11




       C.      Sur-Reply of Liquidating Trustee of the Promise Healthcare Group Liquidating
               Trust in Further Support of Objection to Motion for (1) Allowance and Payment of
               Administrative Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2)
               Estimation and Establishment of a Reserve for Payment of Administrative Claims
               of KPC Promise Hospital of Overland Park, LLC and KPC Promise Hospital of
               Dallas, LLC [D.I. 2270; Filed 1/8/21].

       Status: The parties filed a Motion requesting Court approval of a settlement agreement
       that was set for hearing on September 22, 2021. A certificate of no objection to the
       settlement motion was filed and an order approving the settlement was entered, therefore,
       no hearing is necessary.

6.     Motion to Approve Settlement Among the Liquidating Trustee and Debtor Representative,
       KPC, The KPC Subsidiaries, Strategic, and Baronoff [DI 2463; Filed 8/12/21].

       Response Deadline: August 26, 2021 at 4:00 p.m. (ET).

       Related Documents:

       A.      Certificate of No Objection Regarding Motion to Approve Settlement Among the
               Liquidating Trustee and Debtor Representative, KPC, the KPC Subsidiaries,
               Strategic, and Baronoff [D.I. 2500; Filed 9/17/21].

       B.      Order Approving Settlement Among the Liquidating Trustee and Debtor
               Representative, KPC, the KPC Subsidiaries, Strategic, and Baronoff [D.I. 2502;
               Filed 9/20/21].

       Responses Received: None.

       Status: An order has been entered for this matter, therefore, no hearing is necessary.

MATTERS GOING FORWARD:

7.     Motion of Amparo Figueroa for Allowance and Payment of Administrative Expense Claim
       and for Related Relief [DI 2466; Filed 8/13/21].

       Response Deadline: August 20, 2021 at 4:00 p.m. (ET). The objection deadline for the
       Liquidating Trustee has been extended to September 14, 2021 at 4:00 p.m. (ET).

       Related Documents:

       A.      Notice of Service of Discovery - First Set of Discovery Requests of Amparo
               Figueroa to Liquidating Trustee [D.I. 2472; Filed 8/20/21].

       B.      Notice of Service of First Discovery Request of the Liquidating Trustee to Amparo
               Figueroa [D.I. 2482; Filed 8/27/21].

                                                8
EAST\184790965.5
             Case 18-12491-CTG       Doc 2505      Filed 09/21/21   Page 9 of 11




       C.      Order Approving Briefing Schedule And Scope Of Discovery In Connection With
               Motion Of Amparo Figueroa For Allowance And Payment Of Administrative
               Expense Claim And For Related Relief [D.I. 2493; Filed 9/3/21].

       D.      Notice of Service of Amparo Figueroa's Responses to First Discovery Request of
               the Liquidating Trustee to Amparo Figueroa [D.I. 2498; Filed 9/15/21].

       E.      Notice of Service of Liquidating Trustee's Answers and Objections to Discovery
               Requests of Amparo Figueroa [D.I. 2499; Filed 9/16/21].

       Responses Received:

       A.      Objection of the Liquidating Trustee and Debtor Representative to the Motion of
               Amparo Figueroa for Allowance and Payment of Administrative Expense Claim
               and for Related Relief [D.I. 2497; Filed 9/14/21].

       B.      Reply of Amparo Figueroa in Further Support of the Motion of Amparo Figueroa
               for Allowance and Payment of Administrative Expense Claim and for Related
               Relief [D.I. 2501; Filed 9/19/21].

       C.      Sur-Reply of the Liquidating Trustee and Debtor Representative to Reply of
               Amparo Figueroa in Further Support of the Motion of Amparo Figueroa for
               Allowance and Payment of Administrative Expense Claim and for Related
               Relief [D.I. 2504; Filed 9/21/21].

       Status: This matter is going forward.

Dated: September 21, 2021                  DLA PIPER LLP (US)
       Wilmington, Delaware
                                            /s/ Stuart M. Brown
                                           Stuart M. Brown (#4050)
                                           Matthew S. Sarna (#6578)
                                           1201 N. Market Street, Suite 2100
                                           Wilmington, DE 19801
                                           Telephone: (302) 468-5700
                                           Facsimile: (302) 394-2341
                                           Email: stuart.brown@us.dlapiper.com
                                                   matthew.sarna@us.dlapiper.com

                                           -and-




                                               9
EAST\184790965.5
            Case 18-12491-CTG   Doc 2505     Filed 09/21/21   Page 10 of 11




                                     WALLER LANSDEN DORTCH & DAVIS, LLP
                                     John Tishler (admitted pro hac vice)
                                     Katie G. Stenberg (admitted pro hac vice)
                                     Blake D. Roth (admitted pro hac vice)
                                     Tyler N. Layne (admitted pro hac vice)
                                     511 Union Street, Suite 2700
                                     Nashville, TN 37219
                                     Telephone: (615) 244-6380
                                     Facsimile: (615) 244-6804
                                     Email: John.Tishler@wallerlaw.com
                                            Katie.Stenberg@wallerlaw.com
                                            Blake.Roth@wallerlaw.com
                                            Tyler.Layne@wallerlaw.com

                                     Attorneys for the Liquidating Trustee Robert
                                     Michaelson

                                     -and-

                                     PACHULSKI STANG ZIEHL & JONES LLP
                                     Jeffrey N. Pomerantz (CA Bar No. 143717)
                                     Bradford J. Sandler (DE Bar No. 4142)
                                     Colin R. Robinson (DE Bar No. 5524)
                                     919 North Market Street, 17th Floor
                                     P.O. Box 8705
                                     Wilmington, DE 19899-8705 (Courier 19801)
                                     Telephone: (302) 652-4100
                                     Facsimile: (302) 652-4400
                                     Email: jpomerantz@pszjlaw.com
                                             bsandler@pszjlaw.com
                                             crobinson@pszjlaw.com

                                     -and-




                                       10
EAST\184790965.5
            Case 18-12491-CTG   Doc 2505    Filed 09/21/21   Page 11 of 11




                                     SILLS CUMMIS & GROSS P.C.
                                     Andrew H. Sherman, Esq.
                                     Boris I. Mankovetskiy, Esq.
                                     The Legal Center
                                     One Riverfront Plaza
                                     Newark, NJ 07102
                                     Telephone: (973) 643-7000
                                     Facsimile: (973) 643-6500
                                     Email: asherman@sillscummis.com
                                             bmankovetskiy@sillscummis.com

                                     Counsel to the Liquidating Trustee




                                       11
EAST\184790965.5
